764 N.W.2d 219 (2009)
Marcus JOHNSON, Plaintiff-Appellee,
v.
TITAN INSURANCE COMPANY, Defendant-Appellant.
Docket No. 138215. COA No. 287448.
Supreme Court of Michigan.
April 24, 2009.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the December 29, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay is DENIED.